DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, claims 6-8 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
EXAMINER’S AMENDMENT
	Please renumber claims 1-4, 8-12 and 15-25 as claims 1-20, respectively.
	 

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner does not disclose or teaches features equivalent to “etermining transformations between the plurality of sample patches and corresponding
matching portions within the digital image, the transformations comprising one or more of translation, rotation, scaling, or reflection;
generating, based on the plurality of sample patches, the corresponding matching portions of the digital image, and the transformations, a transformation Gaussian mixture model that represents probability distributions of the transformations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN W LEE/Primary Examiner, Art Unit 2664